Title: From Thomas Jefferson to Bernard Peyton, 19 April 1821
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monticello.
Apr. 19. 21.
I shall set out to Poplar Forest within a day or two, to be back within about 3. weeks I do not know how much of my flour has been sent to you, but when all is down it will be about 370. or 80. barrels. I remitted you lately 581.51 with a request to make a particular application of 444.D. of it, & to hold the balance 137.51 to my credit, and Jefferson will recieve for me within a few days & remit to you 353.49. whenever of these or any other monies of mine you shall have as much as 300.D. in hand I must request you to remit that sum for me to John Vaughan of Philada sending at the same time the inclosed letter which explains the object to the remittance.In your letter of Feb. 12. you said you had nail rods  7.D.  bundle of 56.℔. I think this must have been a mistake for 7.D. the long hundred. because when I kept a Nailery, my rods cost  at Philada regularly 123.D. the ton; sometime ago I think I saw them quoted at about 137. but in the latest price current I have which is of N. Y. 1818. they are from 105. to 120.D. the ton. I suppose it an error for this further reason that while the rod is 14. cents a pound, nails are said to be 10. cents will you be so good as to set me to rights on this subject, and to say whether I could depend on always getting a supply at Richmond. affectionate salutations.Th: Jefferson